DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,875,991. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a polymer composition for producing gel extruded articles comprising a plasticizer and high density polyethylene particles.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The phrase “a plasticizer; and high density polyethylene particles combined with the plasticizer” is unclear.  Does this mean the composition comprise “plasticizer + HDPE/plasticizer”?
	Please indicate what kind of average molecular weight in claim 22 is referring to.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 22, 25-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (GB 2077272).
Matsumoto et al. disclose a composition comprising high-density polyethylene powder particles (having a bulk density of 0.35, particle size distribution of 40 to 280 meshes, viscosity-average molecular weight of 800,000) and polyethylene wax (reads on plasticizer) (Examples 2 and 4).  The “producing gel extruded articles” is an intended use.
The limitations of claims 25-27 can be found in Matsumoto et al. at Example 2, where it discloses the high-density polyethylene powder particles having a particle size distribution of such that more than 90% by weight of the total powder particles had a particle size within the range of from 40 to 280 meshes (44 to 400 microns).
Claim 28 is an inherent property based on substantially the same high density polyethylene particles as claimed.
The limitations of claim 29 can be found in Matsumoto et al. at claim 5, where it discloses the 40 to 90% by weight of a high molecular weight component.
The limitations of claim 32 can be found in Matsumoto et al. at page 2, line 12, where it discloses the Ziegler catalyst.

9.	Claims 22, 23, 25-31, 34-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sbriglia (US 2014/0212612) as evidenced by MIPELON PM-200 (Technical Data Sheet, November 2011).
Sbriglia discloses a composition comprising ultrahigh molecular weight polyethylene powder, MIPELON PM-200 (having a density of 0.940, a bulk density of 0.30, 98% of particle size of 20 µm, and molecular weight of 1,800,000) and mineral oil (reads on plasticizer), wherein the mixture is a wet, viscous mass (reads on gel) and can be extruded (Example 1, [0004], [0031]).  
The limitations of claims 23, 25 and 27 can be found in Sbriglia at Example 1, where it discloses the MIPELON PM-200 (which has bulk density of 0.30 and 98% of particle size of 20 µm as evidenced by MIPELON PM-200).
The limitations of claims 26 and 38 can be found in Sbriglia at [0030], where it discloses the particle size of from 10 to 200 microns.
Claim 28 is an inherent property based on substantially the same high density polyethylene particles as claimed.
The limitations of claim 29 can be found in Sbriglia at [0031], where it discloses the lubricant/UHMWPE ratio of 1 ml/100 g to 100 ml/100 g.
The limitations of claim 30 can be found in Sbriglia at Example 1, where it discloses the mineral oil.
The limitations of claim 31 can be found in Sbriglia at claim 4, where it discloses the molecular weight from 500,000 to 10,000,000 g/mol.
The limitations of claim 34 can be found in Sbriglia at claim 1, where it discloses the process.
The limitations of claim 35 can be found in Sbriglia at [0060], where it discloses the removal of lubricant.
The limitations of claims 36 and 39 can be found in Sbriglia at Example 1 and claim 1, where it discloses the membrane.
The limitations of claim 40 can be found in Sbriglia at [0033], where it discloses the fibers.

10.	Claims 22-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al. (US Patent 8,993,704).
Robert et al. disclose a composition comprising a polyethylene powder (having a molecular weight of at least 3x105 g/mol and a bulk density of between 0.13 and 0.5 g/ml, and a solvent (reads on plasticizer), wherein the gel can be extruded into a fiber or a membrane (claims 1 and 3, col. 3, lines 51-53, col. 26, lines 36-37).  
The limitations of claims 23, 24 and 37 can be found in Robert et al. at col. 26, lines 35-36, where it discloses the bulk density of between 0.13 and 0.5 g/ml.
The limitations of claims 25-27 and 38 can be found in Robert et al. at col. 26, line 32, where it discloses the particle size of 60-700 µm.
Claim 28 is an inherent property based on substantially the same high density polyethylene particles as claimed.
The limitations of claims 30 and 33 can be found in Robert et al. at col. 26, line 35, where it discloses the xylene.
The limitations of claim 31 can be found in Robert et al. at col. 26, line 19, where it discloses the molecular weight of 3,000,000 g/mol.
The limitations of claim 32 can be found in Robert et al. at col. 1, line 57, where it discloses the Ziegler-Natta catalysts.
The limitations of claims 34 and 35 can be found in Robert et al. at claims 1 and 3, where it discloses the process and fiber.
The limitations of claims 36 and 39 can be found in Robert et al. at claims 1 and 3, col. 26, lines 12-37, where it discloses the membrane.
The limitations of claim 40 can be found in Robert et al. at claim 3, where it discloses the fibers.

11.	Claims 22-26 and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 106317562).
Li et al. disclose a composition comprising ultra-high molecular weight ultrathin  polyethylene particles (having a bulk density of 0.1 – 0.3, viscosity-average molecular weight of more than 1 x 106, mean diameter is 10-100 µm) and solvent (reads on plasticizer) (abstract, claim 1).  The “producing gel extruded articles” is an intended use.
The limitations of claims 23 and 24 can be found in Li et al. at claim 1, where it discloses the bulk density of 0.1 – 0.3.
The limitations of claims 25 and 26 can be found in Li et al. at claim 1, where it discloses the mean diameter is 10-100 µm.
Claim 28 is an inherent property based on substantially the same high density polyethylene particles as claimed.
The limitations of claim 29 can be found in Li et al. at page 7, 2nd paragraph, where it discloses the polymer content of 3-20 wt%.
The limitations of claims 30 and 33 can be found in Li et al. at page 6, 3rd paragraph from the bottom, where it discloses the mineral oil and xylene.
The limitations of claim 31 can be found in Li et al. at claim 5, where it discloses the molecular weight of 1.5 x 106 – 4.0 x 106.
The limitations of claim 32 can be found in Li et al. at page 5, line 15, where it discloses the Ziegler-Natta catalysts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762